816 F.2d 672Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome H. HINTON, Plaintiff-Appellant,v.TWO ATTORNEYS AT LAW, in their individual and officialcapacities;  several unknown police, in theirindividual and official capacities,Defendants- Appellees.
No. 86-7248.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1987.Decided April 3, 1987.

Before RUSSELL, HALL and WILKINS, Circuit Judges.
Jerome H. Hinton, appellant pro se.
Stephen Howard Sachs, Attorney General, Office of the Attorney General of Maryland, for appellees.
PER CURIAM:


1
Jerome H. Hinton filed a 42 U.S.C. Sec. 1983 suit against two attorneys and several unnamed police officers.  The district court dismissed the attorneys from the suit and the case proceeded against the police officers.  Hinton appeals the district court's dismissal of the two attorneys.


2
The jurisdiction of this Court will not be triggered until the district court renders a final judgment.  See 28 U.S.C. Sec. 1291;  see also Fed.R.Civ.P. 54(b) (a district court decision which adjudicates the rights and liabilities of fewer than all of the parties is not a final judgment).  The court's order dismissing the two attorneys was interlocutory unless the district court certified that there was no just reason for delay and directed the entry of final judgment as to the two attorneys pursuant to the provisions of Rule 54(b).  As the court did not certify its order as a final judgment, and as no final judgment has been entered as to the remaining defendants, this Court lacks jurisdiction to hear this appeal, and it shall be dismissed.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.


3
DISMISSED.